Citation Nr: 1343207	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to January 1988.  

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

A PTSD stressor is related to the Veteran's fear of hostile military or terrorist activity; a VA psychologist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

An amendment was made to the regulation governing service connection for PTSD effective July 2010.  Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f).

The amendment governing service connection for PTSD liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision added to the types of PTSD claims that VA would accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Veteran has received ongoing treatment at VA mental health facilities for a diagnosis of PTSD since he initially had a positive PTSD screen in June 2008.  The claim was denied by the RO in February 2009 on the basis that a stressor could not be verified.  In July 2009, the RO declined to reopen the previously denied claim finding that there was still no confirmed PTSD stressor.  As he has continuously pursued the claim, the Board is treating the current claim as a continuation of the prior claim rather than as an application to reopen.  

Subsequent to the effective date of the amendment, the Veteran was afforded a VA examination in October 2010 to determine whether his PTSD diagnosis met the amended criteria.  The examiner interviewed the Veteran and noted that he was often in situations where he feared for his life.  The examiner diagnosed PTSD and related the diagnosis to the Veteran's experiences in Vietnam which involved fear of hostile military activity.  

Given the Veteran's confirmed presence in the Republic of Vietnam from February 1968 to March 1969, his reported stressors are consistent with the circumstances, conditions, and hardships of his service.  A VA psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressors.  The record contains no clear and convincing evidence to the contrary.  Therefore, under the amended regulations, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  

While the Veteran had no psychiatric complaints in service, resolving reasonable doubt in his favor and in consideration of the amended regulations, the Board finds that the Veteran's PTSD is etiologically related to service.  As such, the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


